      Case 2:19-cv-00899-LSC-SGC Document 29 Filed 02/27/20 Page 1 of 2               FILED
                                                                             2020 Feb-27 PM 03:19
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DEMARCUS COLEMAN,                          )
AIS# 300844,                               )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        )     CIVIL ACTION NO.:
                                           )     2:19-cv-00899-LSC-SGC
                                           )
CORRECTIONAL OFFICER                       )
ZACHARY MCLEMORE, et al.,                  )
                                           )
      Defendants.                          )

                    SUPPLEMENTAL SPECIAL REPORT

      COME NOW the Defendants, Zachary McLemore, Joe L. Binder, Keller

Speaks and Roderick Gadson, by and through undersigned counsel, and respond to

this Honorable Court’s Order of January 3, 2020 (Doc. 26), by submitting the

following:

      Exhibit G – Plaintiff’s body charts and medical records completed for April
                  15 and 16, 2019.

                                        Respectfully submitted,

                                        STEVE MARSHALL
                                        ATTORNEY GENERAL

                                         /s/ J. MATT BLEDSOE
                                        J. MATT BLEDSOE (BLE006)
                                        Assistant Attorney General
                                        Counsel for Defendants McLemore,
                                        Binder, Speaks and Gadson
     Case 2:19-cv-00899-LSC-SGC Document 29 Filed 02/27/20 Page 2 of 2




OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, Alabama 36130
334-242-7443
Matt.Bledsoe@AlabamaAG.gov



                         CERTIFICATE OF SERVICE

      I hereby certify that I have on this the February 27, 2020, filed the foregoing

with the Clerk of the Court, using the ECF filing system, and that I have further

served a copy of the foregoing upon the following parties, by placing same in the

United States Mail, postage prepaid and properly addressed as follows:

            Demarcus Coleman, AIS # 300844
            W.E. Donaldson Correctional Facility
            100 Warrior Lane
            Bessemer, AL 35023


                                              /s/ J. MATT BLEDSOE
                                             OF COUNSEL




                                         2
